Filed 4/28/15 In re K.R. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




In re K.R., a Person Coming Under the Juvenile Court                                         C075127
Law.

THE PEOPLE,                                                                      (Super. Ct. No. JV134953)

                   Plaintiff and Respondent,

         v.

K.R.,

                   Defendant and Appellant.




         A petition filed pursuant to Welfare and Institutions Code section 602 alleged that
the minor, K.R., committed robbery (Pen. Code, § 211; unless otherwise stated statutory
references that follow are to the Penal Code), criminal threats (§ 422), and brandished a
knife, a misdemeanor (§ 417, subd. (a)(1)). After a contested jurisdictional hearing, the
court found all three allegations to be true beyond a reasonable doubt. The court


                                                             1
adjudged the minor a ward of the court and committed him to the care and custody of his
mother under the supervision of the probation officer subject to certain terms and
conditions.
       The minor appeals. He contends that there is insufficient evidence of an
unconditional threat to prove a violation of section 422. We reject his contention and
affirm the juvenile court’s order.
       In an “appeal challenging the sufficiency of the evidence to support a juvenile
court judgment sustaining the criminal allegations of a petition made under the provisions
of section 602 of the Welfare and Institutions Code, we must apply the same standard of
review applicable to any claim by a criminal defendant challenging the sufficiency of the
evidence to support a judgment of conviction on appeal. Under this standard, the critical
inquiry is ‘whether, after reviewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.’ [Citation.] An appellate court ‘must review the whole
record in the light most favorable to the judgment below to determine whether it discloses
substantial evidence--that is, evidence which is reasonable, credible, and of solid value--
such that a reasonable trier of fact could find the defendant guilty beyond a reasonable
doubt.’ [Citations.]” (In re Ryan N. (2001) 92 Cal.App.4th 1359, 1371, original italics.)
       Section 422 requires the prosecution to prove five elements: “(1) [T]hat the
defendant ‘willfully threaten[ed] to commit a crime which will result in death or great
bodily injury to another person,’ (2) that the defendant made the threat ‘with the specific
intent that the statement . . . is to be taken as a threat, even if there is no intent of actually
carrying it out,’ (3) that the threat . . . was ‘on its face and under the circumstances in
which it [was] made, . . . so unequivocal, unconditional, immediate, and specific as to
convey to the person threatened, a gravity of purpose and an immediate prospect of
execution of the threat,’ (4) that the threat actually caused the person threatened ‘to be in
sustained fear for his or her own safety or for his or her immediate family’s safety,’ and

                                                2
(5) that the threatened person’s fear was ‘reasonabl[e]’ under the circumstances.”
(People v. Toledo (2001) 26 Cal.4th 221, 227-228, italics added; § 422.)
       The minor contends insufficient evidence supports element 3--he does not
challenge any of the other elements. Relying upon People v. Brown (1993)
20 Cal.App.4th 1251 (Brown), the minor argues that his threat was not unconditional and
that he and the victim had no prior relationship.
       As relevant here, the facts are as follows. After the minor and his cohort robbed
the victim and were making their getaway, the victim followed them in an attempt to
retrieve his property. The minor turned around, held a knife in front of him, pointed the
blade at the victim, and stated, “[I]f I ever see you in this neighborhood again, I [will] kill
you.” The victim feared he would be hurt and stepped back. The minor ran away. When
interviewed, the minor admitted that he knew the victim but claimed he did not have a
relationship. Just prior to the robbery, the minor had been playing basketball at a middle
school, two blocks from where the victim lived. Andre A. related to an officer that the
minor had chased the victim around the library earlier in the evening before the minor
and his accomplice jumped the victim and stole his property.
       Brown held that a conditional threat does not violate section 422. The defendant,
holding a gun, had threatened to kill the victims “if” they called the police. (Brown, at
pp. 1254, 1256.) The minor argues that cases which have not followed Brown involved a
preexisting relationship or conflict between the defendant and the victim.
       People v. Bolin (1998) 18 Cal.4th 297 followed the reasoning in other cases which
held that the use of conditional language does not shield a defendant from criminal
liability under section 422 and held that an unconditional threat of death or great bodily
injury is not required, stating: “ ‘A seemingly conditional threat contingent on an act
highly likely to occur may convey to the victim a gravity of purpose and immediate
prospect of execution.’ ” (Bolin, at p. 340.) Bolin specifically disapproved of the



                                               3
reasoning in Brown. (Bolin, at p. 338, fn. 12.) Bolin did not limit its holding to situations
where there is a preexisting relationship.
       Here, the minor’s threat to kill the victim if seen in the neighborhood was
sufficient for purposes of element 3 since it was highly likely that the victim and the
minor would be in the same neighborhood, a neighborhood where the victim lived and
where there was a middle school where the minor had played basketball. Sufficient
evidence supports the juvenile court’s finding that the minor committed criminal threats.

                                       DISPOSITION

       The juvenile court order is affirmed.



                                                        HULL                  , J.



We concur:



      RAYE                  , P. J.



      MURRAY                , J.




                                               4